Nev. 156, 164, 42 P.3d 249 255 (2002) (internal quotation marks omitted),
                abrogated on other grounds by Grey v. State, 124 Nev. 110, 178 P.3d 154
                (2008).
                               Here, the district court denied Goode's motion to sever based
                on a finding that there was a common scheme or plan with regard to the
                latter three robberies/burglaries (counts 3 to 8), all of which occurred in a
                week's time, and that evidence from the Cricket robbery/burglary (counts
                1 and 2) would be admissible under NRS 48.045(2).          See id. at 573, 119
                P.3d at 120 (holding that "for two charged crimes to be connected together
                under NRS 173.115(2), a court must determine that evidence of either
                crime would be admissible in a separate trial regarding the other crime")
                (internal quotation marks omitted). Goode has failed to demonstrate that
                he was unfairly prejudiced by joinder. The jury was instructed to consider
                each charge and the evidence supporting that charge separately and not to
                let its finding regarding one charge control its verdict as to any other
                charge. Additionally, substantial evidence was presented to support a
                finding of guilt on each of the eight charges. Accordingly, we conclude that
                the district court did not abuse its discretion.
                               Second, Goode argues that the in-court identifications by three
                eyewitnesses should have been excluded because they were unfairly
                prejudicial.   As   Goode failed to preserve this claim by making an objection
                at trial, we review for plain error. Leonard v. State, 117 Nev. 53, 63, 17
                P.3d 397, 403-04 (2001). Goode alleges that the in-court identifications
                were suggestive because they happened during trial and were based on
                eyewitnesses identifying the only person sitting in front of the bar as the
                possible perpetrator and identifying Goode through a courtroom door.
                Goode offers no authority to support his argument that identification at

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                       trial is unnecessarily suggestive nor does he demonstrate prejudice, as his
                       counsel was able to cross-examine the eyewitnesses about the
                       circumstances surrounding their identification. 1 Goode further alleges
                       that he was prejudiced because he had no opportunity to prepare for the
                       in-court eyewitness identifications with expert testimony regarding the
                       unreliability of eyewitness identification. Goode fails to demonstrate he
                       was prejudiced by the fact that three of the eyewitnesses identified him at
                       trial as he was aware of other eyewitnesses who had identified him with
                       some certainty prior to trial. Accordingly, we discern no plain error.
                                   Third, Goode asks that we revisit our decision in Berry v.
                       State, 125 Nev. 265, 212 P.3d 1085 (2009) abrogated on other grounds by
                       State v. Castaneda, 126 Nev. , 245 P.3d 550 (2010), and clarify that the
                       definition of "deadly weapon" is limited to those items specifically designed
                       to fire a metallic object as opposed to those items that can fire a metallic
                       object only through misuse. We have held that the Legislature intended
                       the term "deadly weapon" to have broad applicability and that "the
                       definitions set forth in NRS 193.165(6) are instructive to determine what
                       constitutes a deadly weapon." Funderburk v. State, 125 Nev. 260, 265, 212
                       P.3d 337, 340 (2009) (internal quotation marks omitted). Under NRS
                       202.265(5)(b), a statute referenced in NRS 193.165(6)(c), "any device from
                       which a metallic projectile, including any ball bearing or pellet, may be
                       expelled by means of spring, gas, air or other force" is a firearm and
                       constitutes a deadly weapon under NRS 193.165(6)(c). We are not


                             'We are not convinced by Goode's argument that the identification
                       issue was exacerbated by the prosecutor's statements during closing
                       argument.



SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A


                NiMMIIENNI                        WEAN<
                   convinced by Goode's argument that these definitions require clarification
                   or limitation. 2
                                    Further, Goode argues that the evidence presented at trial
                   was insufficient to support the use of a deadly weapon or firearm
                   enhancements. At trial, the State elicited testimony from a firearms
                   expert that he had examined the device used and determined that it was
                   capable of firing a metallic projectile. The jury could reasonably infer from
                   this testimony that the device used was capable of firing a metallic
                   projectile and therefore qualified as a firearm under NRS 202.265(5)(b)
                   and consequently a deadly weapon under NRS 193.165(6)(c). 3 It is for the
                   jury to "assess the weight of the evidence and determine the credibility of
                   witnesses," and the jury's verdict will not be disturbed on appeal where
                   substantial evidence supports the verdict. McNair v. State, 108 Nev. 53,
                   56, 825 P.2d 571, 573 (1992); see also Bolden v. State, 97 Nev. 71, 73, 624
                   P.2d 20, 20 (1981).
                                    Fourth, Goode alleges that the prosecutor engaged in
                   misconduct during his closing argument with regard to his comments on


                           2As to Goode's analysis of the test utilized in Zgombic v. State, 106
                   Nev. 571, 798 P.2d 548 (1990), "[w]e note that the rule enunciated in
                   Zgombic was superseded in 1995 by a legislative modification of NRS
                   193.165(5) which provides a broader definition of 'deadly weapon' than
                   that of Zgombic." Steese v. State, 114 Nev. 479, 499 n.6, 960 P.2d 321, 334
                   n.6 (1998).

                         3 To the extent that Goode argues that the expert agreed with his
                   counsel's classification of the device as a "toy" or that the device was
                   merely feared to be a deadly weapon but was only a replica, the jury
                   received instructions defining a firearm and a deadly weapon and
                   concluded that the device satisfied the definitions.



SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A

                MENEIZIMINEEMINEV
                what constitutes a deadly weapon. Goode claims that the prosecutor
                misstated the law when he argued that because the device looked like a
                firearm, it should be considered a firearm. We review for plain error as
                Goode failed to preserve this issue. Valdez v. State, 124 Nev. 1172, 1190,
                196 P.3d 465, 477 (2008). "Under that standard, an error that is plain
                from a review of the record does not require reversal unless the defendant
                demonstrates that the error affected his or her substantial rights, by
                causing actual prejudice or a miscarriage of justice."          Id. (internal
                quotation marks omitted). "A prosecutor's comments should be considered
                in context, and 'a criminal conviction is not to be lightly overturned on the
                basis of a prosecutor's comments standing alone." Leonard v. State, 117
                Nev. 53, 81, 17 P.3d 397, 414 (2001) (quoting United States v. Young, 470
                U.S. 1, 11 (1985)). Considering the prosecutor's comments in context, we
                conclude that Goode has failed to demonstrate reversible plain error.
                            Having considered Goode's claims and concluded that no relief
                is warranted, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                                    J.



                                                                                    J.




                                                    Saitta




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                cc: Hon. David A. Hardy, District Judge
                     David Kalo Neidert
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  6
(0) 1947A